DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on September 6, 2022 has been entered.
The amendment of claims 1, 9, 11, and 16 has been acknowledged.
In view of the amendment, the 35 U.S.C. 112(b) rejections have been withdrawn.

Response to Arguments
Applicant's arguments filed on September 6, 2022, with respect to the 35 U.S.C. 103 rejections, have been fully considered but they are not persuasive.
Applicant’s Representative submits that the prior art of record does not teach the claims because the prior art use a 2D CNN with fully-connected layers, whereas the instant application uses a 3D CNN with densely connected layers. Applicant’s Representative further submits that the prior art’s method is not performed in one shot whereas the instant application performs the method in one shot with no postprocessing steps.
The examiner respectfully disagrees. With respect to the 2D CNN, Al- masni pg. 88, right column teaches that “the final output of the YOLO network represents a 3D matrix of ToP with size of 7 x 7 x 12 as illustrated in Fig. 2.” The YOLO-based CAD system uses 3D CNN as shown by Al- masni Fig. 2.
With respect to the densely connect layers, the term “dense” and “fully connected” layers are synonymous in the field of neural network. This is also evident in Applicant’s original disclosure (see Fig. 2 – the “dense” blocks are fully connected; specification [0136] states “The 3D CNN architecture consists of 5 sets of convolution, 2 fully-connected and 1 soft-max classification layers”).
With respect to the “one shot” approach, Al-masni teaches that the YOLO-based CNN is performed on one shot as the process does not iterate or repeat itself (see Al- masni Figs. 2 & 3 – the single process ends at the classification step and does not return to the beginning/initial step).
In view of this reasonable interpretation of the claims and the prior art, the examiner respectfully submits that the rejections set forth below remain proper.

Claim Rejections - 35 USC § 103
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-masni et al. (“Simultaneous detection and classification of breast masses in digital mammograms via a deep learning YOLO-based CAD system,” Computer Methods and Programs in Biomedicine 157 (2018) 85–94), in view of Fan et al. (“Dual-Graph Regularized Discriminative Multitask Tracker,” IEEE Transactions on Multimedia, Vol. 20, No. 9, September 2018), hereinafter referred to as Al-masni and Fan, respectively.
Regarding claim 1, Al-masni teaches a method of detecting and diagnosing cancer characterized by presence of at least one nodule in a subject comprising:
providing an imaging scan of the subject (Al-masni Fig. 1: see mammogram; Al-masni pg. 87 left column: “Four mammograms are collected for each case … Each mammogram contains suspicious lesions associated with information of the ground truth. In this work, we have randomly selected a set of 600 mammograms”);
automatically detecting presence of at least one nodule in the imaging scale using a 3D convolutional neural network (CNN) having convolution blocks with dense connections wherein a cell-wise classification of input is done a single feed forward path of the CNN in one shot to detect all of the at least one nodules in a given volume simultaneously (Al-masni Fig. 1: the CNN is a single network ‘Deep Learning YOLO’ with one feed-forward path, the blocks have dense connections, shown in blue and the malignant and benign nodules are detected; Al-masni pg. 87 right column: “YOLO utilizes a single convolutional neural network to the whole image … YOLO utilizes the entire mammograms so that the contextual information of the predictors and their aspect are completely encoded with a single network in both training and testing time”; Al-Masni Figs. 2-3: the process is performed in one shot since there is no iteration/repetition of any of the steps; also see Al-Masni pg. 88, right column: “the final output of the YOLO network represents a 3D matrix of ToP with size of 7 x 7 x 12”); and
automatically determining a classification of malignancy of the at least one detected nodule in the imaging scan using a supervised or an unsupervised deep learning method (Note that only one of the alternative limitations is required by the claim language. Al-masni Fig. 1: the nodules present in the input image are classified as either malignant or benign; Al-masni pg. 88 left column: “the detected mass is recognized as benign or malignant depending on the conditional class probability Prob(Classi | mass) for the corresponding cell”);
wherein the supervised learning method comprising
automatically determining imaging attributes of the at least one nodule using transfer learning of a pre-trained 3D convolutional neural network (C3D) (Al-masni pg. 89 left column: “transfer learning is effective in training a deep net … As this transfer learning was applied to DDSM in [6, 14], we trained our YOLO-based CAD system with the pre-trained weights with a large computer vision ImageNet dataset”); 
fine-tuning the C3D network with binary labels for malignancy and the imaging attributes (Al-masni pg. 89 left column: “Subsequently, it was fine-tuned (i.e., re-trained) with the training augmented mammograms”); and
incorporating the binary labels for malignancy and the binary labels for the imaging attributes of the at least one nodule to obtain the classification of malignancy of the at least one nodule (Al-masni Fig 1 & pg. 86-87: “feature extraction utilizing multi convolutional deep layers, mass detection with confidence model, and fully connected neural network (FC-NN) for breast mass classification”);
wherein the unsupervised learning method comprising performing clustering on the imaging attributes of the at least one nodule to estimate an initial set of labels; computing label proportions corresponding to each cluster; and training a classifier using the label proportions and clusters to obtain the classification of malignancy of the at least one nodule (Note that only one of the alternative limitations is required by the claim language).
However, Al-masni does not appear to explicitly teach using a graph regularized sparse multi-task learning (MTL) framework.
Pertaining to the same field of endeavor, Fan teaches using a graph regularized sparse multi-task learning (MTL) framework (Fan Abstract: “we propose a dual-graph regularized discriminative low-rank learning for a multitask tracker”; Fan pg. 2305 left column: “Multi-task learning (MTL) seeks to enhance the overall generalization performance by learning multiple tasks simultaneously … in which mixed norm sparse constraint is enforced”).
Al-masni and Fan are considered to be analogous art because they are directed to using neural networks to detect features. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the simultaneous detection and classification of masses via a deep learning YOLO-based CAD system (as taught by Al-masni) to use a graph regularized sparse MTL framework (as taught by Fan) because the combination can learn not only exploit the intrinsic relationship among tasks, preserves the spatial layout structure among the local patches inside each candidate, but also learns the salient features of the target samples (Fan Abstract).

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-masni et al. (Computer Methods and Programs in Biomedicine 157 (2018) 85–94), in view of Fan et al. (IEEE Transactions on Multimedia, Vol. 20, No. 9, September 2018), and further in view of Freedman (“Computer Assisted Quality Control and Telemammography,” Grant Number DAMD17-93-J-3015, Georgetown University, August 1996), hereinafter referred to as Al-masni, Fan, and Freedman, respectively.
Regarding claim 2, Al-masni, in view of Fan, teaches the method of claim 1, wherein the input to the 3D CNN of the detection step has a predetermined size  (Al-masni Fig. 2: the input image is 448 x 448; Al-masni pg. 88 left column: “YOLO starts with dividing an input mammogram into N x N non-overlapped grid cells”; Fan pg. 2034 right column: “image patches with different sizes”).
However, Al-masni, in view of Fan, does not appear to explicitly teach that the image has a size of 512 x 512 x 8.
Pertaining to the same field of endeavor, Freedman teaches that the input has a size of 512 x 512 x 8 (Freedman Fig. 4: “Original mammogram (512x512x8 bits)”).

Regarding claim 3, Al-masni, in view of Fan and Freedman, teaches the method of claim 2, wherein output of the 3D CNN of the detection is a 16 x 16 x 8 probability map representing likelihood of nodule presence (Al-masni pg. 88 left column: “Confidence is expressed as the probability … the detected mass is recognized as benign or malignant depending on the conditional class probability Prob(Classi | mass) for the corresponding cell”; Freedman pg. 78: “each image being subdivised in 16 x 16 blocks … Statistic parameters of the spatial plan (ex: histogram, mean, variance, entropy, …)”; Freedman Fig. 4: “Original mammogram (512x512x8 bits)”; Freedman pg. 84: “the coding scheme (figure 2) is applied on each 16 x 16 block of a mammogram (512 x 512 x 8 bits)”).

Claim(s) 5-6, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-masni et al. (Computer Methods and Programs in Biomedicine 157 (2018) 85–94), in view of Fan et al. (IEEE Transactions on Multimedia, Vol. 20, No. 9, September 2018), and further in view of Kumar et al. (US 2018/0247195 A1), hereinafter referred to as Al-masni, Fan, and Kumar, respectively.
Regarding claim 5, Al-masni, in view of Fan, teaches the method of claim 1, but does not appear to explicitly teach that the cancer is lung cancer or pancreatic cancer.
Pertaining to the same field of endeavor, Kumar that the cancer is lung cancer or pancreatic cancer (Kumar ¶0081: “Often the methods and systems as described herein are used for diagnosis of disease. In some instances, a disease is cancer such as breast cancer, cervical cancer, ovarian cancer, colorectal cancer, melanoma, sarcoma, endometrial cancer, bladder cancer, renal cancer, gastric cancer, thyroid cancer, malignant lymphoma, lung cancer, prostate, cancer, liver cancer, and pancreatic cancer. In some instances, a first biomarker profile of cells of interest that corresponds to a disease state is compared to a second biomarker profile that corresponds to a non-disease state”).
Al-masni, in view of Fan, and Kumar are considered to be analogous art because they are directed to using neural networks for feature detection. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the simultaneous detection and classification of masses via a deep learning YOLO-based CAD system using an MTL network (as taught by Al-masni, in view of Fan) to detect pancreatic or lung cancer (as taught by Kumar) because the combination early detection of aggressive cancers can improve patient survival  (Kumar ¶0002-¶0003).

Regarding claim 6, Al-masni, in view of Fan, teaches the method of claim 1, but does not appear to explicitly teach that the imaging scan is created using computed tomography (CT), magnetic resonance imaging (MRI), positron emission tomography (PET), position emission tomography/computed tomography (PET/CT), position emission tomography/magnetic resonance imaging (PET/MRI) or contrast-enhanced ultrasound (CEUS).
Pertaining to the same field of endeavor, Kumar teaches that the imaging scan is created using computed tomography (CT), magnetic resonance imaging (MRI), positron emission tomography (PET), position emission tomography/computed tomography (PET/CT), position emission tomography/magnetic resonance imaging (PET/MRI) or contrast-enhanced ultrasound (CEUS) (Note that only one of the alternative limitations is required by the claim language. Kumar ¶0019: “the screening test comprises a mammogram, a rectal exam, a prostate-specific antigen test, a computed tomography, an X-ray, or combinations thereof”; Kumar ¶0263: “Lung nodule detection using convolutional neural networks has been extensively studied. Both 2D images such as X-ray images and 3D images such as computed tomography (CT) scans have been used as input”; Kumar ¶0266: “3D image data 1411 such as a Computed Tomography (CT) scan or MRI, NMI, imaging, or other 3D image data may be provided to a 3D convolutional neural network input 1412. The 3D CNN 1412 may be trained to recognize diagnostically useful features in CT scans, MRI images, NMI images, or other 3D image data. The output of CNN 1412 may be used as an additional input to the integration layer 1413 to assist in test sample classification”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the simultaneous detection and classification of masses via a deep learning YOLO-based CAD system using an MTL network (as taught by Al-masni, in view of Fan) to use CT, MRI, PET, PET/CT, PET/MRI, or CEUS (as taught by Kumar) because routine exam can be used to prevent disease progression (Kumar ¶0230).

Regarding claim 16, Al-masni teaches a method of detecting and diagnosing cancer in a subject comprising: 
providing an imaging scan of the subject (Al-masni Fig. 1: see mammogram; Al-masni pg. 87 left column: “Four mammograms are collected for each case … Each mammogram contains suspicious lesions associated with information of the ground truth. In this work, we have randomly selected a set of 600 mammograms”); 
automatically detecting presence of the at least one neoplasm in the imaging scan using a 3D convolutional neural network (CNN) having convolution blocks with dense connections wherein a cell-wise classification of input is done in a single feed forward path of the CNN in one shot to detect all of the at least one neoplasm in a given volume simultaneously (Al-masni Fig. 1: the CNN is a single network ‘Deep Learning YOLO’ with one feed-forward path, the blocks have dense connections, shown in blue and the malignant and benign nodules are detected; Al-masni pg. 87 right column: “YOLO utilizes a single convolutional neural network to the whole image … YOLO utilizes the entire mammograms so that the contextual information of the predictors and their aspect are completely encoded with a single network in both training and testing time”; Al-Masni Figs. 2-3: the process is performed in one shot since there is no iteration/repetition of any of the steps; also see Al-Masni pg. 88, right column: “the final output of the YOLO network represents a 3D matrix of ToP with size of 7 x 7 x 12); and 
automatically determining a classification of malignancy of the at least one detected neoplasm in the imaging scan using a supervised or an unsupervised deep learning method (Note that only one of the alternative limitations is required by the claim language. Al-masni Fig. 1: the nodules present in the input image are classified as either malignant or benign; Al-masni pg. 88 left column: “the detected mass is recognized as benign or malignant depending on the conditional class probability Prob(Classi | mass) for the corresponding cell”);  
52wherein the supervised deep learning method comprising automatically determining imaging attributes of the at least one neoplasm using transfer learning of a pre-trained 3D convolutional neural network (C3D) (Al-masni pg. 89 left column: “transfer learning is effective in training a deep net … As this transfer learning was applied to DDSM in [6, 14], we trained our YOLO-based CAD system with the pre-trained weights with a large computer vision ImageNet dataset”); 
fine-tuning the C3D network with binary labels for malignancy and the imaging attributes (Al-masni pg. 89 left column: “Subsequently, it was fine-tuned (i.e., re-trained) with the training augmented mammograms”); and 
incorporating the binary label for malignancy and the binary labels for the imaging attributes of the at least one nodule to obtain the classification of malignancy of the at least one neoplasm (Al-masni Fig 1 & pg. 86-87: “feature extraction utilizing multi convolutional deep layers, mass detection with confidence model, and fully connected neural network (FC-NN) for breast mass classification”); 
wherein the unsupervised deep learning method comprising performing clustering on the imaging attributes of the at least one neoplasm to estimate an initial set of labels; computing label proportions corresponding to each cluster; and training a classifier using the label proportions and clusters to obtain the classification of malignancy of the at least one neoplasm  (Note that only one of the alternative limitations is required by the claim language).
However, Al-masni does not appear to explicitly teach using a graph regularized sparse multi-task learning (MTL) framework.
Pertaining to the same field of endeavor, Fan teaches using a graph regularized sparse multi-task learning (MTL) framework (Fan Abstract: “we propose a dual-graph regularized discriminative low-rank learning for a multitask tracker”; Fan pg. 2305 left column: “Multi-task learning (MTL) seeks to enhance the overall generalization performance by learning multiple tasks simultaneously … in which mixed norm sparse constraint is enforced”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the simultaneous detection and classification of masses via a deep learning YOLO-based CAD system (as taught by Al-masni) to use a graph regularized sparse MTL framework (as taught by Fan) because the combination can learn not only exploit the intrinsic relationship among tasks, preserves the spatial layout structure among the local patches inside each candidate, but also learns the salient features of the target samples (Fan Abstract).
Al-masni, in view of Fan, does not appear to explicitly teach that the cancer is pancreatic cancer.
Pertaining to the same field of endeavor, Kumar teaches that the caner is pancreatic cancer (Kumar ¶0081: “Often the methods and systems as described herein are used for diagnosis of disease. In some instances, a disease is cancer such as breast cancer, cervical cancer, ovarian cancer, colorectal cancer, melanoma, sarcoma, endometrial cancer, bladder cancer, renal cancer, gastric cancer, thyroid cancer, malignant lymphoma, lung cancer, prostate, cancer, liver cancer, and pancreatic cancer. In some instances, a first biomarker profile of cells of interest that corresponds to a disease state is compared to a second biomarker profile that corresponds to a non-disease state”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the simultaneous detection and classification of masses via a deep learning YOLO-based CAD system using an MTL network (as taught by Al-masni, in view of Fan) to detect pancreatic or lung cancer (as taught by Kumar) because the combination early detection of aggressive cancers can improve patient survival  (Kumar ¶0002-¶0003).

Regarding claim 18, Al-masni, in view of Fan and Kumar, teaches the method of claim 16, wherein the imaging scan is a magnetic resonance image (MRI) scan (Kumar ¶0266: “3D image data 1411 such as a Computed Tomography (CT) scan or MRI, NMI, imaging, or other 3D image data may be provided to a 3D convolutional neural network input 1412. The 3D CNN 1412 may be trained to recognize diagnostically useful features in CT scans, MRI images, NMI images, or other 3D image data. The output of CNN 1412 may be used as an additional input to the integration layer 1413 to assist in test sample classification”).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-masni et al. (Computer Methods and Programs in Biomedicine 157 (2018) 85–94), in view of Fan et al. (IEEE Transactions on Multimedia, Vol. 20, No. 9, September 2018), and further in view of Yu et al.  (“∝SVM for Learning with Label Proportions,” arXiv:1306.0886v1 [cs.LG] 4 Jun 2013), hereinafter referred to as Al-masni, Fan, and Yu, respectively.
Regarding claim 8, Al-masni, in view of Fan, teaches the method of claim 1, but does not appear to explicitly teach that the classifier of the unsupervised learning method of the diagnosing step is proportion-support vector machine (∝SVM).
Pertaining to the same field of endeavor, Yu teaches that the classifier of the unsupervised learning method of the diagnosing step is proportion-support vector machine (αSVM) (Yu Abstract: “We study the problem or learning with label proportions … We propose a new method called proportion-SVM or ∝SVM”).
Al-masni, in view of Fan, and Yu are considered to be analogous art because they are directed to machine learning. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the simultaneous detection and classification of masses via a deep learning YOLO-based CAD system using an MTL network (as taught by Al-masni, in view of Fan) to use ∝SVM (as taught by Yu) because the combination avoids making restrictive assumptions about the data (Yu Abstract).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-masni et al. (Computer Methods and Programs in Biomedicine 157 (2018) 85–94), in view of Kumar et al. (US 2018/0247195 A1), hereinafter referred to as Al-masni and Kumar, respectively.
Regarding claim 9, Al-masni teaches a method of detecting and diagnosing cancer in a subject comprising:
automatically detecting presence of at least one nodule in the CT scan using a 3D convolutional neural network (CNN) having convolution blocks with dense connections wherein a cell-wise classification of input is done in a single feed forward path of the CNN in one shot to detect all of the at least one nodule in a given volume simultaneously (Al-masni Fig. 1: the CNN is a single network ‘Deep Learning YOLO’ with one feed-forward path, the blocks have dense connections, shown in blue and the malignant and benign nodules are detected; Al-masni pg. 87 right column: “YOLO utilizes a single convolutional neural network to the whole image … YOLO utilizes the entire mammograms so that the contextual information of the predictors and their aspect are completely encoded with a single network in both training and testing time”; Al-Masni Figs. 2-3: the process is performed in one shot since there is no iteration/repetition of any of the steps; also see Al-Masni pg. 88, right column: “the final output of the YOLO network represents a 3D matrix of ToP with size of 7 x 7 x 12”).
However, Al-masni does not appear to explicitly teach detecting and diagnosing lung cancer and providing a CT scan.
Pertaining to the same field of endeavor, Kumar teaches detecting and diagnosing lung cancer and providing a computed tomography (CT) scan of the subject (Kumar ¶0263: “Lung nodule detection using convolutional neural networks has been extensively studied. Both 2D images such as X-ray images and 3D images such as computed tomography (CT) scans have been used as input”; Kumar ¶0266: “3D image data 1411 such as a Computed Tomography (CT) scan or MRI, NMI, imaging, or other 3D image data may be provided to a 3D convolutional neural network input 1412. The 3D CNN 1412 may be trained to recognize diagnostically useful features in CT scans, MRI images, NMI images, or other 3D image data. The output of CNN 1412 may be used as an additional input to the integration layer 1413 to assist in test sample classification”).
Al-masni and Kumar are considered to be analogous art because they are directed to medical image processing for detecting cancer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the simultaneous detection and classification of masses via a deep learning YOLO-based CAD system (as taught by Al-masni) to detect pancreatic or lung cancer (as taught by Kumar) because the combination early detection of aggressive cancers can improve patient survival  (Kumar ¶0002-¶0003).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-masni et al. (Computer Methods and Programs in Biomedicine 157 (2018) 85–94), in view of Kumar et al. (US 2018/0247195 A1), and further in view of Fan et al. (IEEE Transactions on Multimedia, Vol. 20, No. 9, September 2018), hereinafter referred to as Al-masni, Kumar, and Fan respectively.
Regarding claim 11, Al-masni, in view of Kumar, method of claim 9, further comprising: 
automatically determining a classification of malignancy of the at least one detected nodule in the imaging scan using a supervised deep learning method wherein the supervised deep learning method comprising automatically determining imaging attributes of the at least one nodule using transfer learning of a pre-trained 3D convolutional neural network (C3D) (Al-masni Fig. 1: the CNN is a single network ‘Deep Learning YOLO’ with one feed-forward path, the blocks have dense connections, shown in blue and the malignant and benign nodules are detected; Al-masni pg. 87 right column: “YOLO utilizes a single convolutional neural network to the whole image … YOLO utilizes the entire mammograms so that the contextual information of the predictors and their aspect are completely encoded with a single network in both training and testing time”; Al-masni Fig. 1: the nodules present in the input image are classified as either malignant or benign; Al-masni pg. 88 left column: “the detected mass is recognized as benign or malignant depending on the conditional class probability Prob(Classi | mass) for the corresponding cell”; Al-masni pg. 89 left column: “transfer learning is effective in training a deep net … As this transfer learning was applied to DDSM in [6, 14], we trained our YOLO-based CAD system with the pre-trained weights with a large computer vision ImageNet dataset”); 
fine-tuning the C3D network with binary labels for malignancy and the imaging attributes (Al-masni pg. 89 left column: “Subsequently, it was fine-tuned (i.e., re-trained) with the training augmented mammograms”); and 
incorporating the binary label for malignancy and the binary labels for the imaging attributes of the at least one nodule to obtain the classification of malignancy of the at least one nodule (Al-masni Fig 1 & pg. 86-87: “feature extraction utilizing multi convolutional deep layers, mass detection with confidence model, and fully connected neural network (FC-NN) for breast mass classification”).
However, Al-masni does not appear to explicitly teach using a graph regularized sparse multi-task learning (MTL) framework.
Pertaining to the same field of endeavor, Fan teaches using a graph regularized sparse multi-task learning (MTL) framework (Fan Abstract: “we propose a dual-graph regularized discriminative low-rank learning for a multitask tracker”; Fan pg. 2305 left column: “Multi-task learning (MTL) seeks to enhance the overall generalization performance by learning multiple tasks simultaneously … in which mixed norm sparse constraint is enforced”).
Al-masni, in view of Kumar, and Fan are considered to be analogous art because they are directed to using neural networks to detect features. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the simultaneous detection and classification of masses via a deep learning YOLO-based CAD system (as taught by Al-masni, in view of Kumar) to use a graph regularized sparse MTL framework (as taught by Fan) because the combination can learn not only exploit the intrinsic relationship among tasks, preserves the spatial layout structure among the local patches inside each candidate, but also learns the salient features of the target samples (Fan Abstract).

Claim(s) 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-masni et al. (Computer Methods and Programs in Biomedicine 157 (2018) 85–94), in view of Kumar et al. (US 2018/0247195 A1), and further in view of Yu et al.  (arXiv:1306.0886v1 [cs.LG] 4 Jun 2013), hereinafter referred to as Al-masni, Kumar, and Yu respectively.
Regarding claim 13, Al-masni, in view of Kumar, teaches the method of claim 9, further comprising: 
automatically determining a classification of malignancy of the at least one detected nodule in the imaging to obtain the classification of malignancy of the at least one nodule (Al-masni Fig. 1, pg. 87 right column, pg. 88 left column, & pg. 89 left column discussed above).
However, Al-masni, in view of Kumar, does not appear to explicitly teach using an unsupervised deep learning method wherein the unsupervised deep learning method comprising performing clustering on the imaging attributes to estimate an initial set of labels; computing label proportions corresponding to each cluster; and training a classifier using the label proportions and clusters.
Pertaining to the same field of endeavor, Yu teaches using an unsupervised deep learning method wherein the unsupervised deep learning method comprising performing clustering on the imaging attributes to estimate an initial set of labels; computing label proportions corresponding to each cluster; and training a classifier using the label proportions and clusters (Yu Abstract: “We study the problem of learning with label proportions in which the training data is provided in groups and only the proportion of each class in each group is known”; Yu pg. 2 left column: “(The ∝SVM formulation is related to large-margin clustering”; Yu pg. 2 right column: “(∝SVM becomes large-margin clustering … whose solution depends only on the data distribution”; Yu pg. 8 right column: “(∝SVM framework naturally spans supervised, unsupervised and semi0supervised learning”; see Yu § 3 on the ∝SVM for more details).
Al-masni, in view of Kumar, and Yu are considered to be analogous art because they are directed to machine learning. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the simultaneous detection and classification of masses via a deep learning YOLO-based CAD system using an MTL network (as taught by Al-masni, in view of Fan) to use ∝SVM (as taught by Yu) because the combination avoids making restrictive assumptions about the data (Yu Abstract).

Regarding claim 15, Al-masni, in view of Kumar and Yu, teaches the method of claim 13, wherein the classifier of the unsupervised learning method is proportion-support vector machine (∝SVM) (Yu Abstract: “We study the problem or learning with label proportions … We propose a new method called proportion-SVM or ∝SVM”).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-masni et al. (Computer Methods and Programs in Biomedicine 157 (2018) 85–94), in view of Fan et al. (IEEE Transactions on Multimedia, Vol. 20, No. 9, September 2018), Kumar et al. (US 2018/0247195 A1), and further in view of Yu et al.  (arXiv:1306.0886v1 [cs.LG] 4 Jun 2013), hereinafter referred to as Al-masni, Fan, Kumar, and Yu, respectively.
Regarding claim 20, Al-masni, in view of Fan and Kumar, teaches the method of claim 16, but does not appear to explicitly teach that the classifier of the unsupervised learning method is proportion-support vector machine (∝SVM).
Pertaining to the same field of endeavor, Yu teaches that the classifier of the unsupervised learning method is proportion-support vector machine (∝SVM) (Yu Abstract: “We study the problem or learning with label proportions … We propose a new method called proportion-SVM or ∝SVM”).
Al-masni, in view of Fan and Kumar, and Yu are considered to be analogous art because they are directed to machine learning. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the simultaneous detection and classification of masses via a deep learning YOLO-based CAD system using an MTL network (as taught by Al-masni, in view of Fan and Kumar) to use ∝SVM (as taught by Yu) because the combination avoids making restrictive assumptions about the data (Yu Abstract).

Allowable Subject Matter
Claims 4, 7, 10, 12, 14, 17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the prior art of record teaches the method of claim 1, but does not appear to explicitly teach that the 3D CNN of the detection step comprising: a total of 36 3D convolution layers wherein 6 convolution layers form each of 5 dense blocks and remaining convolution layers form transition layers; 4 max-pooling layers; 4 transition layers; and a sigmoid activation function. The prior art of record teaches 24 CNN layers and does not specifically state how many layers are dense blocks, transition, or max-pooling layers (Al-masni pg. 88 left column: “In this study, we use 24 convolutional layers with different kernel sizes, max-pooling layers with a size of 2 x 2 activation functions, and two fully-connected layers”).

Regarding claim 7, the prior art of record teaches the method of claim 1, but does not appear to explicitly teach that the imaging attributes are selected from the group consisting of calcification, speculation, sphericity, lobulation, margin, texture and combinations thereof (Note that the term ‘consisting’ is a closed term, excluding any step, element, or ingredient not specified in the claim).

Claims 10 and 17 are objected to the for same reason as claim 4 discussed above.

Claims 12, 14, and 19 are objected to the for same reason as claim 7 discussed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753. The examiner can normally be reached M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soo Shin/Primary Examiner, Art Unit 2667